754 A.2d 554 (2000)
164 N.J. 617
In the Matter of ROVNER, ALLEN, SEIKEN AND ROVNER, a Law Firm.
Supreme Court of New Jersey.
July 19, 2000.

ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that the law firm of ROVNER, ALLEN, SEIKEN & ROVNER of CHERRY HILL, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate), and RPC 5.1(b) (failure to supervise attorneys), and good cause appearing;
It is ORDERED that the law firm of ROVNER, ALLEN, SEIKEN & ROVNER is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as maintained within this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.